Citation Nr: 1211443	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lower thoracic compression fracture, claimed as Scheuermann's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1953. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran initially testified before a Veterans Law Judge in January 2009.  However, during the pendency of the appeal, that particular Veterans Law Judge retired.  The Veteran subsequently testified before the undersigned Veterans Law Judge in December 2011.  See 38 C.F.R. § 20.707.   Transcripts of the hearings are of record.  

This case was initially before the Board in August 2009, when a separate claim for entitlement to an effective date earlier than December 12, 2003, for the grant of service connection for a lower thoracic compression fracture, claimed as Scheuermann's disease was denied.  His claim for an increased rating for his lower thoracic compression fracture was remanded for further development.  Specifically, the RO was instructed to obtain outstanding VA treatment records, and to afford the Veteran a current VA examination.  A subsequent April 2011 BVA remand was issued to afford the Veteran another BVA hearing. 

The Board notes that during the pendency of this appeal, the RO in an April 2008 rating decision increased the Veteran's rating from 10 percent to 20 percent for his lower thoracic compression fracture claimed as Scheuermann's disease, for the entire period on appeal. 

The RO most recently issued a supplemental statement of the case in December 2010 and the appeal is once again before the Board.

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his service-connected lower thoracic compression fracture, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports that he retired from General Motors on account of his age, and that his back disability was not a factor.  Transcript of December 2011 personal hearing at page 10.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of service connection for post-traumatic arthritis of the left and right feet have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran was last afforded a VA examination in November 2010 for his thoracic spine.  He testified at his December 2011 BVA hearing that his condition had worsened since he was last evaluated.  See BVA Hearing Transcript (T.) at 9.  The Veteran indicated that about six weeks prior he began receiving radio frequency ablation which entails an electrical current going to his damaged vertebrae to stun the pain.  See T. at 3-4.  At the time of the Veteran's November 2010 VA examination he reported that his treatment included the use of gabapentin and vicoden.  More recent treatment records reflect that the Veteran has started receiving epidural injections to counteract his back pain.  See June 2011 VA treatment record.  

The Veteran's testimony indicates that there has been an increase in symptomatology of his thoracic spine, following his November 2010 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The claims file further reflects that the Veteran has received VA medical treatment from the James Haley Veterans' Hospital and Clinics in Tampa, Florida; however, as the claims file only includes treatment records from that provider dated up to November 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all treatment records from the Central James Haley Veterans' Hospital and Clinics in Tampa, Florida from November 2011 to the present.  

2.  Following the development set forth above, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected lower thoracic compression fracture, claimed as Scheuermann's disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  If ankylosis is found, the VA examiner should describe whether it is unfavorable ankylosis, and whether it affects the entire thoracolumbar spine or the entire spine.

He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The Veteran was recently service-connected for T9 thoracic radiculopathy of the right and left upper extremities.  The VA examiner is asked to first address whether there is any additional neurological impairment found to be associated with the service-connected lower thoracic compression fracture.  The examiner should:

(a)  identify the specific nerve(s) so affected, 

(b)  indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and  

(c)  with respect to the Veteran's thoracic radiculopathy of the left and right upper extremities associated with his service-connected lower thoracic compression fracture, the VA examiner should indicate whether there is incomplete paralysis of the long thoracic nerve moderate or severe in nature.  Additionally, comment as to whether there is complete paralysis of the long thoracic nerve with the inability to raise the arm above shoulder level, with winged scapula deformity. 

The VA examiner is also asked to document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


